DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 01/21/2019, is/are filed on 1-20 are currently pending. Claim(s) 1-20 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a housing defining a closed-off space comprising the treatment space and having arranged on an outside thereof the magnet assembly. It is unclear if the is the housing or the treatment space comprises the magnet assembly on the outside? Wording of the claim needs to be corrected.
The term optimal in claim(s) 2 is a relative term which renders the claim indefinite.  The term optimal is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what degree of optimality is covered by optimal. Applicant may overcome this rejection by deleting the word optimal from the claims.
light spring in claim(s) 19 is a relative term which renders the claim indefinite.  The term light is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what degree of weight is covered by light. Applicant may overcome this rejection by deleting the word light from the claims.
Claim(s) 10 recites the limitation “the disk.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recites the limitation “the scraper.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recites the limitation “the moveable magnet assembly.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16 recites the limitation “the discharge valve.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JOHNSON (GB 2491361 A).

    PNG
    media_image1.png
    745
    547
    media_image1.png
    Greyscale

Regarding claim 1, JOHNSON teaches a liquid treatment device, configured to perform at least one filter operation from a group of at least two different types of filter operations, the device comprising: 

a second filter comprising a magnet assembly  (1016) for defining a magnetic filter (1006) of which the magnet assembly is configured to trap magnetically susceptible particles in a treatment space (1009), thereby removing said magnetically susceptible particles from such liquid,  the device further comprising: a connector (1007 and 1002) defining an input conduit and an output conduit; 
a housing (1001) defining a closed-off space comprising the treatment space and having arranged on an outside thereof the magnet assembly; 
and an adapter (1014 and 1017) inside the housing, wherein the adapter is moveable (closed or open position; note under BRI adapter is merely  a device for connecting two parts) in the housing between at least: 
a first position (open mode of valve(s)) corresponding with a filter mode, wherein the adapter is positioned to make all inbound water pass through the first filter, so that particles larger than the first filter's mesh will be blocked by the first filter, and smaller magnetite particles are caught by the magnet assembly of the second filter; and 
a second position (closed mode of valve(s)) corresponding with a light separation mode, wherein inbound water bypasses the first filter and smaller magnetically susceptible particles are caught by the second filter [0099]; 
and wherein the device further comprises: a control outside (switch or knob – not shown but would have been implied if alternatively obvious to control and operate the valve; these are well-known) the housing and connected to the adapter, the control configured to set the adapter from outside of the housing into one of at least the first position and the second position.
Regarding claim 2, JOHNSON teaches the device further comprises a dosing point (1003) and the adapter is moveable to a third position (1017 and 1014 are closed), wherein an outbound flow through a 
Regarding claim 3, JOHNSON teaches the adapter is moveable to an additional position corresponding with a heavy separation mode, wherein all inbound liquid passes through the first filter and smaller magnetically susceptible particles are caught by the second filter, and a tangential component of and inbound flow of liquid is strengthened relative to the filter mode (intended use – additional claimed structure) (fig. 10).
Regarding claim 4, JOHNSON teaches the input conduit and the output conduit extend into the space in the housing and the adapter comprises a divider (see horizontal divider in 1007) in the housing between the input conduit and the output conduit on the one hand and the treatment space on the other hand (fig. 10 ).
Regarding claim 5, JOHNSON teaches the adapter comprises at least two passages (flow in and flow out controlled by the valves) (fig. 10).
Regarding claim 6, JOHNSON teaches the first filter is associated with at least one of the passages (passage leads from the valve).
Regarding claim 9, it can be envisaged that JOHNSON teaches the adapter comprises a disk which is rotatable in the housing; as it is understood that a valve will have rotary element that allows for flow of passage; such element can be of a disk. Alternatively, this would have been obvious. 
Regarding claim 10, JOHNSON teaches the first filter extends from the disk (1015) to divide the treatment space in two portions to filter inflowing liquid (unfiltered region and filtered region region) (fig. 10).

Regarding claim 12, JOHNSON teaches the control comprises a valve (1005) and is configured to close the output conduit from the treatment space.
Regarding claim 13, JOHNSON teaches the magnet assembly is moveable along an outer surface of the housing (see fig. 8, the magnet assembly 803 is removed from the outer portion of the housing 820 which applies in fig. 10).
Regarding claim 15, JOHNSON teaches a discharge valve (1005) which is operable to be selectively opened to expel at least one of dirt, debris, and magnetically susceptible material from the treatment space [0058].
Regarding claim 16, JOHNSON teaches the magnet assembly is moveable to displace magnetically susceptible material towards the discharge valve (magnet assembly is moveable and thereby capable of its intended use – refer to claim 13).
Regarding claim 17, JOHNSON teaches a filter clogging indicator (indicator button - 1103) [0059, 0082].
Claim(s) 7-8, 14 is/are rejected under 35 U.S.C. 103 as unpatentable over JOHNSON (GB 2491361 A) in view of CORTEZ (US 8968438 B2).
Regarding claims 7-8, 14, JOHNSON does not teach a scraper associated with the first filter. Further comprising an actuator operable from outside of the housing for moving the scraper relative to the first filter. The scraper comprises a magnetically susceptible material and the moveable magnet assembly forms the scraper's actuator.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as unpatentable over JOHNSON (GB 2491361 A) in view of CLAUDIO (EP 441367 B1).
Regarding claim 18, JOHNSON does not teach the filter clogging indicator comprises a magnetic field detector which is configured to detect changes in the magnetic field of the magnet assembly indicative of filter clogging. 
While it does not teach a magnetic field detector; however such details are very well known in – refer at least EP 441367 B1). CLAUDIO teaches such detail of a (see at least p. 1). It would have been obvious to one of ordinary skill to have used magnetic field clogging indicator to provide an additional means of providing a predictable result of when the filter has clogged.
Regarding claim 19, CLAUDIO teaches the magnetic field detector comprises a magnetite sensitive configuration comprising a metal plate held into position against the magnetic field by a spring (see at least p. 1). 
Regarding claim 20, CLAUDIO teaches the magnetic field detector comprises a reed contact (i.e. reed sensor), wherein the reed contact is responsive to changes in the magnetic field force from the magnet assembly due to filter clogging (see at least p. 1).
***

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.